People v Hewitt (2016 NY Slip Op 03526)





People v Hewitt


2016 NY Slip Op 03526


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-10942
 (Ind. No. 93-00735)

[*1]The People of the State of New York, plaintiff,
vShakir Hewitt, defendant.


Shakir Hewitt, Wallkill, NY, defendant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (John M. Collins of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Westchester County, rendered July 29, 2014.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court